DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Acknowledgement is made of amendment filed on 02/04/2021 in which claims 1,3-6, 8-11,13,14,17 are currently amended. By this amendment, claims 1-17 are still pending in the application.
Response to Amendment
The amendment to the specification filed on 02/04/2021 has been entered.
Drawings
The drawings were received on 02/04/2021.  These drawings are accepted.
EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with John Hilten Reg. No. 52,518 on March 8, 2021.
The application has been amended as follows: 
Replace the original abstract with the following:
ABSTRACT
The invention relates to an energy storage device including at least one block having n energy storage units, where n ≥ 2; a charge and discharge management circuit electrically linked to the n storage units and making it possible to alternately connect all of the energy storage units of one and the same block to one another; and the block having a defined block voltage between the low potential of the first energy storage unit and the high potential of the nth energy storage unit. The charge and discharge management circuit includes: first means for triggering the 
Allowable Subject Matter
Claims 1-17 are allowed over the prior art of record and reasons for allowance were already given in office action paper No./mail date 20201022.
Citation of Prior Art
For a list of related prior art references not mentioned above but disclose related apparatus or method, see Form PTO-892.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to M'BAYE DIAO whose telephone number is (571)272-6127.  The examiner can normally be reached on M-F; 9:00AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DREW A DUNN can be reached on 571-272-2312.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 


M'BAYE DIAO
Primary Examiner
Art Unit 2859



/M BAYE DIAO/Primary Examiner, Art Unit 2859                                                                                                                                                                                                        March 8, 2021